                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN
                                MILWAUKEE DIVISION


WILLIAM FEEHAN,

              Plaintiff,
     v.

WISCONSIN ELECTIONS COMMISSION,
and its members ANN S. JACOBS, MARK
L. THOMSEN, MARGE BOSTELMANN,                               Case No.: 20CV1771
JULIE M. GLANCEY, DEAN KNUDSON,
ROBERT F. SPINDELL, JR., in their official
capacities, GOVERNOR TONY EVERS,
in his official capacity,

               Defendants.


             DEFENDANT GOVERNOR EVERS’S BRIEF IN SUPPORT OF
              HIS PETITION FOR ATTORNEYS’ FEES AND SANCTIONS




          Case 2:20-cv-01771-PP Filed 03/31/21 Page 1 of 30 Document 98
                                        INTRODUCTION

       Plaintiff and his attorneys advanced a lawsuit that, from its inception, was frivolous,

dilatory, and without any merit. Plaintiff’s complaint did not outline coherent legal claims so much

as it flitted among a variety of fringe conspiracy theories, sourced to anonymous declarations

submitted by ostensible experts who were later identified and revealed to be extreme partisans with

neither experience nor qualifications to provide any type of opinion on the subject matter. (At least

one of the anonymous declarants was revealed not to be a declarant at all, having never agreed to

the use of her words in this lawsuit.) In sum, none of the “evidence” offered by Plaintiff had any

relevance to Wisconsin’s 2020 presidential election, and much of it did not meet other standards

for admissibility. Compounding the through-the-looking-glass experience of litigating this action,

the arguments Plaintiff’s attorneys made during the case’s short pendency were utterly bereft of

legal foundation, and in some instances foreclosed by binding precedent.

       Plaintiff and his attorneys should be held jointly responsible for prosecuting this untenable

lawsuit. There is no reason for Wisconsin taxpayers to bear the expense of this attempt to hijack

the democratic process. Governor Tony Evers petitions for an order awarding attorney fees

incurred in defending Wisconsin’s November 2020 election results against this baseless, cynical

assault and imposing sanctions against Plaintiff and his attorneys for mounting the assault.

Working on the extremely condensed timeline demanded by Plaintiff, despite a completely

baseless claim, required a team of attorneys to work nearly around the clock performing all the

necessary research and drafting the necessary filings to litigate both a motion to dismiss and

Plaintiff’s motion for preliminary injunctive relief all in one week. Governor Evers respectfully

requests that the Court order Plaintiff and his attorneys to pay the expense of defending democracy

from their attacks. Governor Evers further requests that the Court exercise its inherent authority to

protect the judicial process by imposing sanctions that will deter similar conduct in the future.


                                                 1
          Case 2:20-cv-01771-PP Filed 03/31/21 Page 2 of 30 Document 98
                    STATEMENT OF CASE AND PROCEDURAL HISTORY

        Plaintiff and his attorneys delayed filing this case until four weeks after Wisconsin’s

presidential election, then demanded an expedited response from both Defendants and this Court.

Plaintiff and his attorneys repeatedly bungled their way through this case, thereby multiplying the

steps necessary to respond to the action, significantly increasing the expenses incurred pursuant

thereto, and unjustly wasting judicial resources.

        On December 1, 2020, Plaintiff filed a complaint along with a purported motion for

declaratory, emergency, and permanent injunctive relief. (Dkt. 1; Dkt. 2) The same day, Plaintiff

filed a “corrected” motion (Dkt. 6), but, as this Court explained in an order issued on December 2,

neither version was complete or correct as to form (Dkt. 7). On December 3, Plaintiff and his

attorneys filed an amended complaint, removing a named co-plaintiff who reportedly had never

consented to participating in this lawsuit.1 (Dkt. 9) The same day, they filed an amended motion

for a temporary restraining order (“TRO”) and preliminary injunction, attached to which was not

a memorandum in support but a proposed briefing schedule requiring a response from Defendants

by the end of the next day (December 4) and a reply from Plaintiff two days later (December 5).

(Dkt. 10) In a separate filing, Plaintiff asserted that the Court should issue a decision on the TRO

by 5:00 p.m. on December 6. (Dkt. 18 at 2)

        On December 4, 2020, this Court noted that again Plaintiff’s motion was not in proper

form, but it charitably construed Plaintiff’s motion as one for injunctive relief to be heard in an

expedited manner, granted the motion in part, and set a briefing schedule that required Defendants

to respond by 5:00 p.m. on December 7, and Plaintiff to file his reply by 5:00 p.m. on December



1
  See Molly Beck, GOP Candidate Says He Was Used Without Permission as a Plaintiff in Lawsuit to Overturn
Wisconsin Election Results, Milwaukee Journal Sentinel, Dec. 1, 2020, https://www.jsonline.com/story/news/politics/
elections/2020/12/01/wisconsin-republican-says-he-used-without-permission-trump-suit/3786051001/.



                                                        2
           Case 2:20-cv-01771-PP Filed 03/31/21 Page 3 of 30 Document 98
8. (Dkt. 29 at 3) In the same order, this Court pointed out that the document filed as a notice of

appearance for lead counsel Sidney Powell was blank so that the Court had no completed notice

of appearance on file for Attorney Powell. (Id. at 9) Attorney Powell filed a complete notice of

appearance that same day, but it inaccurately reflected that she represented both Plaintiff and the

former co-plaintiff who had never consented to participate in the case. (Dkt. 35) Fortunately for

Plaintiff and Attorney Powell, the Court did not strike the notice.

       On December 6, in the middle of the Court’s briefing schedule, Plaintiff’s counsel moved

for a consolidated evidentiary hearing and a trial on the merits (Dkt. 44), which Governor Evers

opposed in a brief filed on December 7 (Dkt. 60) and which the Court denied during a status

conference held on December 8 (Dkt. 70, 71). Over the same time period, Governor Evers’s

counsel also drafted and timely filed a full response to Plaintiff’s amended motion for a TRO (Dkt.

55) and drafted, fully briefed, and timely filed a motion to dismiss Plaintiff’s amended complaint

(Dkt. 51, 59). On December 9, Governor Evers’s counsel also drafted and filed a reply brief in

support of the motion to dismiss. (Dkt. 73)

       On the night of December 9, hours after briefing concluded, this Court issued a decision

that credited most of the jurisdictional and procedural defects Governor Evers’s identified, granted

Defendants’ motions to dismiss, denied as moot Plaintiff’s amended motion for injunctive relief,

and dismissed the case. (Dkt. 83) Without waiting for the Court to enter a judgment sufficient for

appeal, Plaintiff’s attorneys rushed a notice of appeal to the Seventh Circuit. (Dkt. 84) Then, on

December 15, they filed an amended notice of appeal from the judgment (Dkt. 93), along with a

motion to consolidate the two separate appeals they had filed (No. 20-3396, 7th Cir. Dkt. 17).

Unwilling to await the Seventh Circuit untangling the procedural mess that they themselves had

created, Plaintiff’s counsel ran to the U.S. Supreme Court with an emergency petition for




                                                 3
          Case 2:20-cv-01771-PP Filed 03/31/21 Page 4 of 30 Document 98
mandamus under Supreme Court Rule 20 on December 11. (Id., ¶13) After the Supreme Court

rejected the petition, Plaintiff’s counsel filed a second emergency petition on December 15, which

the Supreme Court Clerk’s office docketed as case no. 20-859.

       On January 25, 2021, after Congress had certified the electoral votes and the presidential

inauguration had occurred, Defendants jointly moved to dismiss the appeal as moot. (No. 20-3448,

7th Cir. Dkt. 14) Plaintiff joined the motion the very next day. (No. 20-3448, 7th Cir. Dkt. 15) On

February 1, 2021, the Seventh Circuit issued an order to dismiss Plaintiff’s appeal as moot and

remand the case with instructions to vacate the prior decision and dismiss as moot. (No. 20-3448,

7th Cir. Dkt. 16) The mandate did not issue until February 23, 2021. (Dkt. 96) On February 15,

2021, more than a week before the mandate issued, this Court vacated its decision and dismissed

the case as moot. (Dkt. 95) On March 1, 2021, the Supreme Court denied Plaintiff’s emergency

petition for mandamus. In re Feehan, No. 20-859, 2021 WL 769780 (U.S. Mar. 1, 2021). Only

then were all of Plaintiff’s pending claims finally resolved.

       Even more egregious than the slapdash way Plaintiff’s attorneys handled the proceedings,

was their request that this Court overturn Wisconsin’s certified election results, disenfranchising

nearly 3.3 million voters, and counterfactually declare by fiat that Donald Trump had won the

state’s electoral votes. This would be completely unprecedented, but for the fact that Plaintiff’s

counsel had filed similar cases seeking similar relief—all ending with similar failure—in several

other states before filing in Wisconsin. Instead of evidence and legal argument, Plaintiff offered a

tangled web of irrelevant (and inaccurate) conspiracy theories, ultimately suggesting that

Dominion voting machines had altered individual votes to favor Joseph R. Biden, Jr. Plaintiff

advanced this conspiracy theory without factual support and, worse still, deliberately ignored

definitive proof disproving his allegations.




                                                 4
          Case 2:20-cv-01771-PP Filed 03/31/21 Page 5 of 30 Document 98
        Any one of these issues, standing alone, could warrant sanctions; taken as a whole, they

demand sanctions. Plaintiff and his attorneys significantly abused the judicial process. They must

be held accountable.

                                        LEGAL STANDARD

        There are a variety of legal mechanisms available to a court to sanction attorneys, parties,

and others who come before it for bad-faith conduct in the course of legal proceedings. See

Chambers v. NASCO, Inc., 501 U.S. 32, 46-48 (1991). Whether to impose such sanctions is left to

a court’s broad discretion. Kotsilieris v. Chalmers, 966 F.2d 1181, 1183 (7th Cir. 1992). Governor

Evers requests that this Court sanction Plaintiff and his attorneys under 28 U.S.C. § 1927 and

inherent judicial authority. 2

        A. 28 U.S.C. § 1927

        Congress has expressly authorized courts to tax attorneys’ fees against opposing counsel

under 28 U.S.C. § 1927. That section provides:

        Any attorney or other person admitted to conduct cases in any court of the United
        States or any Territory thereof who so multiplies the proceedings in any case
        unreasonably and vexatiously may be required by the court to satisfy personally the
        excess costs, expenses, and attorneys’ fees reasonably incurred because of such
        conduct.

The purpose of this statutory provision is to limit abuse of judicial process, deter frivolous

litigation, and “penalize attorneys who engage in dilatory conduct.” Knorr Brake Corp. v. Harbil,

Inc., 738 F.2d 223, 226 (7th Cir. 1984); see also, e.g., Roadway Express, Inc. v. Piper, 447 U.S.



2
  Had there been sufficient time, Governor Evers would likely have also pursued sanctions under Federal
Rule of Civil Procedure 11. However, Rule 11’s safe-harbor provision requires the party moving for
sanctions to first notify the opposing party and allow 21 days for withdrawal or correction before filing a
motion for sanctions. Here, Plaintiff filed his complaint on December 1 and demanded resolution by
December 6. Ultimately, the Court issued an order dismissing the case on December 9. There was no time
to comply with Rule 11’s safe-harbor requirement. But their demand for an expeditious process cannot
insulate Plaintiff and his attorneys from appropriate consequences for their egregious conduct.


                                                    5
          Case 2:20-cv-01771-PP Filed 03/31/21 Page 6 of 30 Document 98
752, 766-67 (1980); Custom Shutters, LLC v. Saia Motor Freight Line, LLC, No. 12-CV-1070-

JPS, 2014 WL 2013375, at *2 (E.D. Wis. May 16, 2014) (quoting Kapco Mfg. Co., Inc. v. C & O

Enters., Inc., 886 F.2d 1485, 1491 (7th Cir. 1989)).

       Under 28 U.S.C. § 1927, an attorney who files a baseless claim has unreasonably and

vexatiously multiplied the proceedings before a court. See Fredrick v. Clark, 587 F.Supp. 789, 794

(W.D. Wis. 1984) (where plaintiffs must have known or should have known that their legal

position was objectively frivolous, they engaged in bad faith litigation and defendants were entitled

to attorney fees under § 1927); Knorr Brake Corp., 738 F.2d at 227 (a court may assess fees under

§ 1927 against an attorney who intentionally files or prosecutes a claim that lacks a plausible legal

or factual basis). “Sanctions against counsel under 28 U.S.C. § 1927 are appropriate when ‘counsel

acted recklessly, counsel raised baseless claims despite notice of the frivolous nature of these

claims, or counsel otherwise showed indifference to statutes, rules, or court orders.’” Grochocinski

v. Mayer Brown Rowe & Maw, LLP, 719 F.3d 785, 799 (7th Cir. 2013) (quoting Kotsilieris, 966

F.2d at 1184-85).

       This Court may assess fees against attorneys whose conduct is both unreasonable and

vexatious. Kotsilieris, 966 F.2d at 1184. “Vexatious” means exhibiting bad faith, either under a

subjective or an objective evaluation. Id. Reckless conduct or extreme negligence constitute bad

faith. See Ordower v. Feldman, 826 F.2d 1569, 1574 (7th Cir. 1987) (intentional ill will or reckless

conduct constitutes vexatious conduct); In re TCI Ltd., 769 F.2d 441, 445 (7th Cir. 1985)

(subjective evidence of malice, objective evidence of reckless conduct, or indifference to the law

can constitute bad faith). Multiple tactics used by attorneys have warranted section 1927 sanctions.

See, e.g., Fred A. Smith Lumber Co. v. Edidin, 845 F.2d 750, 752-54 (7th Cir. 1988) (sanctions

assessed where counsel pretended potentially dispositive authority did not exist, persisted in




                                                 6
          Case 2:20-cv-01771-PP Filed 03/31/21 Page 7 of 30 Document 98
putting forth claims barred by statute of limitations, and acted in bad faith by filing a claim in

hopes that discovery would reveal facts to support it); Walter v. Fiorenzo, 840 F.2d 427, 435 (7th

Cir. 1988) (counsel sanctioned where it should have been obvious to counsel that claim was

baseless without alleging more facts); Ordower, 826 F.2d at 1575-76 (counsel sanctioned for total

indifference to Federal Rules of Civil Procedure); Westinghouse Elec. Corp. v. NLRB, 809 F.2d

419, 425 (7th Cir. 1987) (counsel sanctioned for indifference to Federal Rules of Appellate

Procedure and court’s order).

       B. Inherent Judicial Authority

       Independent of section 1927, courts have broad authority to sanction a party or attorney

who litigates in bad faith. See Roadway Express, Inc. v. Piper, 447 U.S. 752, 766 (1980). “[D]istrict

courts possess certain inherent powers, not conferred by rule or statute, to manage their own affairs

so as to achieve the orderly and expeditious disposition of cases. That authority includes the ability

to fashion an appropriate sanction for conduct which abuses the judicial process.” Royce v. Michael

R. Needle P.C., 950 F.3d 939, 953 (7th Cir. 2020) (internal quotation marks and citations omitted).

Sanctionable abuses can include “harassment, unnecessary delay, needless increase in the cost of

litigation, willful disobedience, and recklessly making a frivolous claim.” Mach v. Will Cty.

Sheriff, 580 F.3d 495, 501 (7th Cir. 2009). Additionally, courts may consider the totality of the

conduct at issue when determining if sanctions are appropriate. Fuery v. City of Chicago, 900 F.3d

450, 454 (7th Cir. 2018).

       This inherent authority reaches bad-faith conduct “not only in the actions that led to the

lawsuit, but also in the conduct of the litigation.” Hall v. Cole, 412 U.S. 1, 15 (1973). For example,

the Seventh Circuit found bad faith and imposed fees based on “(1) the obvious meritlessness of

the … claim; (2) the failure to provide any factual or legal support for the sundry constitutional




                                                  7
          Case 2:20-cv-01771-PP Filed 03/31/21 Page 8 of 30 Document 98
claims; (3) counsel’s omission of a key sentence from a quotation; and (4) the failure to respond

to defendant’s motion for fees and costs.” McCandless v. Great Atl. & Pac. Tea Co., 697 F.2d 198,

201 (7th Cir. 1983). Imposing sanctions under inherent authority has two primary purposes: to

punish and deter attorneys from litigating frivolous lawsuits. See Textor v. Bd. of Regents of N. Ill.

Univ., 711 F.2d 1387, 1396 (7th Cir. 1983). “As with fee awards entered against a party guilty of

bad faith litigation, an award against counsel serves only incidentally to compensate the prevailing

party for fees that should never have been incurred.” Id.

        Methode Elecs., Inc. v. Adam Techns., Inc., 371 F.3d 923, 924 (7th Cir. 2004) further

illustrates the breadth of inherent judicial authority. There, the plaintiff filed suit in the Northern

District of Illinois, claiming a press release established venue, even though the defendant had no

apparent connection to Illinois. Id. at 924. When discovery confirmed the venue allegation was

false, the defendant moved for sanctions. Id. After briefing and a hearing, the court imposed

$45,000 in attorney fees and a $10,000 fine. Id. at 926. The Seventh Circuit upheld the attorney

fee award and the fine, holding that both were within the district court’s broad inherent authority.

Id. at 928. Further demonstrating the wide discretion available to the Court is that bad-faith conduct

has even warranted overturning a jury award. Fuery, 900 F.3d at 468.

                                            ARGUMENT

        From this case’s inception through the staggeringly expedited subsequent proceedings,

there is no doubt that Plaintiff and his attorneys brought this lawsuit and litigated in bad faith.

Unconscionably, they did so for the purpose of sowing doubt about the legitimacy of the 2020

presidential election, with a goal of disenfranchising nearly 3.3 million Wisconsin voters in order

to secure the presidency for their preferred candidate.3 This Court has both statutory and inherent


3
 Plaintiff himself was one of the ten designees who would have served as Wisconsin’s presidential electors
had Donald Trump won the statewide vote. See https://elections.wi.gov/sites/elections.wi.gov/files/2020-


                                                    8
          Case 2:20-cv-01771-PP Filed 03/31/21 Page 9 of 30 Document 98
authority to make the state whole for attorneys’ fees necessitated by this frivolous suit and to issue

sanctions, for which Plaintiff and his attorneys should be jointly and severally liable, to dissuade

future partisans and attorneys from engaging in such reckless abuses of the judicial system.

I.      PLAINTIFF AND HIS ATTORNEYS ENGAGED IN VEXATIOUS AND BAD-
        FAITH LITIGATION.

        Plaintiff and his attorneys engaged in unreasonable and vexatious conduct by bringing this

meritless, dilatory lawsuit despite publicly available, highly credible evidence defenestrating their

claims and then rushing adjudication in a haphazard, procedurally inept way that exacerbated the

Defendants’ burdens and increased the expenses imposed upon the state treasury. Accordingly,

Plaintiff and his counsel should pay the attorneys’ fees Governor Evers incurred in defending this

suit.

        A.      Plaintiff Unreasonably Delayed Filing the Claims Adjudicated Here.

        Plaintiff’s extreme delay in filing this lawsuit justifies imposing fees. He alleged

widespread voter fraud based on purported violations of state election law and dubious claims

about the use of Dominion Voting Machines. Such serious allegations warrant prompt and

thorough review, if at all true, yet Plaintiff’s claims regarding violations of state election law called

into question guidance and practices from the Wisconsin Elections Commission (“WEC”) that had

been adopted and were in place well before the 2020 presidential election. WEC guidance relating

to missing witness addresses was in place before the 2016 presidential election. The indefinitely

confined voter guidance was issued in March of 2020, prior to Wisconsin’s presidential primary.



10/Republican%20Elector%20Cert%20form_0.pdf (last visited Mar. 30, 2021). Undeterred by the certified
election results or the judgments of this and other courts, on December 14, 2020, Plaintiff joined nine other
individuals in holding an unaccredited meeting to pretend that Wisconsin’s electoral votes were indeed cast
for Donald Trump and to generate fraudulent documents purporting to certify as much. See
https://static1.squarespace.com/static/5f88891b1bd57b085dc121d1/t/603c60000180d028667e6c0c/16145
69472749/Complaint+Exhibit+G.pdf at 1 (last visited Mar. 30, 2021).


                                                     9
          Case 2:20-cv-01771-PP Filed 03/31/21 Page 10 of 30 Document 98
Plaintiff supported his claims regarding widespread ballot fraud based on the use of Dominion

Voting Machines with publicly available evidence, including witness testimony from 2018. Yet,

despite the longstanding publicly available nature of the information upon which Plaintiff based

his claims, he waited until after Donald Trump lost the election—and then for nearly another four

weeks—to file this lawsuit. As this Court stated, Plaintiff’s “delay [was] manifestly unwarranted

and unreasonable.” (Dkt. 59 at 18)

       B.      There was No Evidence of Systemic Fraud in Wisconsin’s 2020 Election.

       As required by state and federal law, Wisconsin election officials conduct an audit of voting

machines after every general election. See Wis. Stat. § 7.08(6); 52 U.S.C. § 21081. The threshold

for error is 1 in 500,000 ballots (0.0002 percent). 52 U.S.C. § 21081(a)(5); Fed. Elections Comm’n,

Voting System Standards § 3.2.1 (Apr. 2002).4 The WEC established selection criteria for the audit

following the November 2020 election, guaranteeing that the audit included equipment from every

county and multiple samples of every machine model used in the state. WEC, 2020 Post-Election

Audit of Electronic Voting Equipment Report, at 2 (Dec. 1, 2020).5 As part of the post-election

audit, the WEC examined 28 Dominion machines. Id. at 4-5. The audit found neither any

programming errors nor any “identifiable bugs, errors, or failures of the tabulation voting

equipment ….” Id. at 8. The audit results were posted online, and accessible to the public, by at

least November 30, 2020 as part of the agenda and meeting packet for the December 1, 2020 WEC

public. At that meeting, Commissioner Dean Knudson, a former Republican legislator and

immediate-past chair of the WEC, explained that the audit showed “no evidence of systemic



4
    Available at https://www.eac.gov/sites/default/files/eac_assets/1/28/Voting_System_Standards_
Volume_I.pdf (last visited Mar. 30, 2021).
5
     Available at   https://elections.wi.gov/sites/elections.wi.gov/files/2020-12/2020%20Audit%20
Program%20Update%20for%2012_1_2020%20Meeting%20FINAL.pdf (last visited Mar. 31, 2021).


                                                10
         Case 2:20-cv-01771-PP Filed 03/31/21 Page 11 of 30 Document 98
problems” or “hacking” or of “switched votes.”6 He specifically noted that the WEC had “audited

15 percent of the Dominion machines”7 used in the state and had found “no evidence of any

Dominion machines changing votes or doing any of the like.” 8 Noting that Wisconsin’s “election

equipment operated with great accuracy,” he categorically asserted that he had “yet to see a

credible claim of fraudulent activity during this election.” 9

            The audit results refuted all of Plaintiff’s far-flung conspiracy theories. But Plaintiff made

no mention of the audit in either his initial or amended complaint, even though both were filed

after the audit results were available to the public. Ignoring the facts, he blithely alleged, without

even a shred of evidence, that massive fraud tainted Wisconsin’s election. (Dkt. 9 at 1). But this

lawsuit was never really about Wisconsin or focused on what occurred here. It was simply part of

a cookie-cutter approach that most of Plaintiff’s attorneys took to achieving their political agenda.

Those lawyers filed lawsuits substantially identical to this one in three other states. See King v.

Whitmer, No. 2:20-cv-13134 (E.D. Mich., filed Nov. 25, 2020); Pearson v. Kemp, No. 1:20-cv-

04809-TCB (N.D. Ga., filed Nov. 25, 2020); Bowyer v. Ducey, No. 20-cv-02321 (D. Ariz., filed

Dec. 2, 2020).10 Each suit alleged widespread fraud as part of a grand multi-national conspiracy to

“steal” the November 2020 election. None provided specific, or even remotely reliable, evidence




6
  Video available at https://wiseye.org/2020/12/01/wisconsin-elections-commission-december-2020-
meeting/ at 2:05:18.
7
    Id. at 2:05:34.
8
    Id. at 2:08:44.
9
    Id. at 2:06:00, 2:06:52.
10
  While it was Plaintiff’s out-of-state attorneys who orchestrated these serial filings around the country,
Plaintiff’s local counsel also filed additional meritless lawsuits. Before this one, working with other national
counsel, he had already filed a separate frivolous suit attacking Wisconsin’s election results on the basis of
nonsensical and baseless claims. See Langenhorst v. Pecore, No. 1:20-cv-1701 (E.D. Wis. filed Nov. 12,
2020). That case was voluntarily dismissed within days of initiating litigation, before Judge Griesbach could
convene a scheduled initial status conference.


                                                      11
              Case 2:20-cv-01771-PP Filed 03/31/21 Page 12 of 30 Document 98
to support those extravagant claims. Each suit was a last-ditch attempt to overturn election results

and disenfranchise millions of voters. Ultimately, all of the lawsuits, including this one, were

dismissed, underscoring the fact that the claims were without basis to begin with and should never

have been filed. 11

        C.      Plaintiff’s Filings and Legal Conduct Were Riddled with Procedural Errors.

        Plaintiff’s attorneys made several egregious procedural errors that inflated the time and

expense necessary to defend this suit. They originally included a co-plaintiff who never consented

to participating in the lawsuit. (Dkt. 83 at 8) It was also apparent that the complaint was a recycled

version of a different lawsuit. For instance, the requested relief asked for “production of 48 hours

of security camera recordings of all rooms used in the voting process at the TCF Center ….” (Dkt.

1 at 50) The TCF center is located in Detroit, Michigan and has no relevance to Wisconsin’s 2020

election. These fundamental errors required the filing of an amended complaint, which in turn

required review and analysis by defense counsel. But even the amended complaint contained

errors, including that it failed to allege that Plaintiff voted in the presidential election, which is an

essential detail to establish standing. (Dkt. 83 at 18) These shortcomings were not limited to

Plaintiff’s initial pleading. Plaintiff’s attorneys filed a motion for injunctive relief, but failed to

include an order it referenced. (Dkt. 2 at 1; Dkt. 7 at 1) The certificate of service accompanying

the motion failed to list addresses for service (at that time, no Defendant had yet filed an

appearance so CM-ECF was not sufficient). (Dkt. 2 at 2; Dkt. 7 at 1) And, though Plaintiff’s

attorneys claimed to file documents under seal, they failed to do so and never requested in camera

review with that motion. (Dkt. 2 at 2; Dkt. 7 at 1-2) The mistakes made in the first motion for




11
  The decisions in King v. Whitmer and Bowyer v. Ducey are already part of this Court’s docket. (See Dkt.
55-5; Dkt. 81)


                                                   12
         Case 2:20-cv-01771-PP Filed 03/31/21 Page 13 of 30 Document 98
injunctive relief necessitated the filing of a corrected motion, which the Court explained was also

not complete or correct as to form. (Dkt. 6; Dkt. 7 at 2-4) Plaintiff’s attorneys then filed an

amended motion for injunctive relief, which for the third time was not in the proper form, but was

construed by this Court in Plaintiff’s favor. (Dkt. 10; Dkt. 29 at 5) Attorney Powell, specifically,

filed motions without first filing an appearance and, upon notice from this Court, filed an

inaccurate appearance that claimed she still represented the removed co-plaintiff. (Dkt. 29 at 9;

Dkt. 35).

       Then, following briefing and this Court’s decision on the matter, Plaintiff’s attorneys

mishandled the appeal to the Seventh Circuit. They rushed to file before a judgment sufficient for

appeal was entered, necessitating the subsequent filing of an amended notice of appeal and a

motion to consolidate the two separate appeals. Without doubt Plaintiff’s attorneys unreasonable

taxed the resources of the judicial system with their significant procedural errors.

       D.       Plaintiff’s Briefs Misrepresented the Law.

       Briefs submitted by Plaintiff’s attorneys were riddled with egregious errors. They

fabricated a quote and attributed it to an opinion by Judge Stadtmueller. (See Dkt. 83 at 32 (noting

inaccuracy of Dkt. 72 at 24-25 ostensibly quoting Swaffer v. Deininger, No. 08-CV-208 2008 WL

5246167 (E.D. Wis. Dec. 17, 2008)) They argued Whitford v. Nichol, 151 F. Supp. 3d 918 (W.D.

Wis. 2015), established standing “to challenge state laws that collectively reduce the value of one

party[]” (Dkt. 72 at 20), without noting that the Supreme Court expressly overruled that exact

rationale in that exact case, see Gill v. Whitford, 138 S. Ct. 1916, 1921 (2018). And they recklessly

distorted governing law by relying on outdated precedent to argue notice-pleading standards (Dkt.

72 at 15-17 (citing Kasper v. Bd. of Election Comm’rs of the City of Chicago, 814 F.2d 332 (7th

Cir. 1987)), without acknowledging “the factual heft required to survive a motion to dismiss after

Twombly and Iqbal,” McCauley v. City of Chicago, 671 F.3d 611, 617 (7th Cir. 2011)) This is not


                                                 13
            Case 2:20-cv-01771-PP Filed 03/31/21 Page 14 of 30 Document 98
a minor or uncommon point. See also, e.g., Diedrich v. Ocwen Loan Servicing, LLC, 839 F.3d 583,

589 (7th Cir. 2016) (recognizing that Twombly and Iqbal established “heightened pleading

requirements.”); Atkins v. City of Chicago, 631 F.3d 823, 832 (7th Cir. 2011) (“After Twombly and

Iqbal a plaintiff to survive dismissal must plead some facts that suggest a right to relief that is

beyond the speculative level.” (internal quotation marks omitted)); Swanson v. Citibank, N.A., 614

F.3d 400, 404 (7th Cir. 2010) (after Twombly and Iqbal, the plaintiff must “present a story that

holds together”). This gross misstatement of law, along with the fake quote and the misleading

citation to Whitford, evidence objective bad faith and exemplify the total hash Plaintiff’s attorneys

made of this litigation.

       E.      Plaintiff’s Claims Were Built upon Unreliable and Inadmissible Evidence.

       Plaintiff’s attorneys filed this lawsuit without the support of credible, relevant, or remotely

admissible evidence. Rather, the claims were supported by unreliable fact witnesses, hearsay, and

extreme partisans misrepresented as experts. Plaintiff’s amended complaint relied heavily upon

the testimony of 13 purported experts and fact witnesses. Of those, five were anonymous (Dkt. 9,

Exhs. 1, 4, 12, 13 & 19), making verifying their credentials and assessing their qualifications

impossible. Indeed, it was impossible to know whether the affidavits were even verified by the

affiants, as required by 28 U.S.C. § 1746. Consequently, these affidavits were inadmissible, as

Plaintiff’s attorneys knew or should have known.

       Two of these anonymous “experts” were later revealed to lack all credibility. Exhibit 12 is

a declaration written by “Spyder,” a pseudonymous individual who Plaintiff’s attorneys proffered

as a witness (albeit in disguise), asserting that he worked in military intelligence. It turns out that

he never passed the entry-level training course in his battalion.12 Spyder later admitted that he


12
 See Emma Brown, Aaron C. Davis & Alice Crites, Sidney Powell’s Secret “Military Intelligence Expert,”
Key to Fraud Claims in Election Lawsuits, Never Worked in Military Intelligence, The Washington Post,


                                                  14
         Case 2:20-cv-01771-PP Filed 03/31/21 Page 15 of 30 Document 98
never worked in military intelligence and that his declaration was false. He explained that the

“original paperwork that [he] sent in [to Plaintiff’s counsel] didn’t say” he was an electronic

intelligence analyst under 305th Military Intelligence.13 He blames Plaintiff’s lawyers for making

that inaccurate assertion. 14 Exhibit 13 is from an anonymous declarant who claimed China was

somehow involved with Dominion Voting Systems and affected Wisconsin’s presidential election

results. That individual was later revealed to be a pro-Trump podcaster who had previously lied

about being a medical doctor and having both a Ph.D. and MBA. 15 Indeed, she was found to have

unlawfully misspent raised funds and solicited donations; the judge in that case ordered her to pay

more than $25,000.16 The podcaster had never spoken to any of Plaintiff’s attorneys or agreed to

the use of her declaration in this suit or others brought by Plaintiff’s legal team.17

           There was no greater credibility in the eight declarations and purported expert reports for

whom witness identities were given. Whether a witness qualifies as an expert “can only be

determined by comparing the area in which the witness has superior knowledge, skill, experience,

or education with the subject matter of the witness’s testimony.” Gayton v. McCoy, 593 F.3d 610,

616 (7th Cir. 2010). Moreover, expert testimony requires a reliable methodology. Hartman v.

EBSCO Indus. Inc., 758 F.3d 810, 817 (7th Cir. 2014). Plaintiff’s “experts” lacked qualifications

and failed to provide methodological information to show their opinions were reliable. Plaintiff’s


Dec. 11, 2020, https://www.washingtonpost.com/investigations/sidney-powell-spider-spyder-witness/20
20/12/11 /0cd567e6-3b2a-11eb-98c4-25dc9f4987e8_story.html (last visited Mar. 30, 2021).
13
     Id.
14
     Id.
15
  See Jon Swaine, Sidney Powell’s Secret Intelligence Contractor Witness is a Pro-Trump Podcaster, The
Washington Post, Dec. 24, 2020, https://www.washingtonpost.com/investigations/sidney-powells-secret-
intelligence-contractor-witness-is-a-pro-trump-podcaster/2020/12/24/d5a1ab9e-4403-11eb-a277-49a6d1f
9dff1_story.html (last visited Mar. 30, 2021).
16
     Id.
17
     Id.


                                                   15
            Case 2:20-cv-01771-PP Filed 03/31/21 Page 16 of 30 Document 98
named fact witnesses presented only unsupported, speculative assertions, which are inadmissible.

See Zilisch v. R.J. Reynolds Tobacco Co., No. 10-cv-474-bbc, 2011 WL 7630628, at *1 (W.D.

Wis. June 21, 2011) (statements in affidavit were “inadmissible because they are conclusory and

not made on the basis of [affiant’s] personal knowledge”); Ross v. Bd. of Regents of Univ. of Wis.

Sys., 655 F. Supp. 2d 895, 923 (E.D. Wis. 2009) (declining to consider portions of affidavit “not

based upon the affiant’s personal knowledge”). For example:

               Exhibit 3 is report from Matthew Braynard, who discussed a survey that he
               maintained uncovered assorted irregularities in Wisconsin’s election results. But
               his only identified education was a “degree in business administration,” and he
               identified no other qualifications, experience, or publications in survey design,
               statistical methods in the social sciences or political science. Braynard also failed
               to provide any sampling method, telephone protocols, scripts used by interviewers,
               quality-control steps, information about who conducted the phone calls, or
               information about how voter telephone numbers were located and verified. In
               short, Braynard’s survey had none of the indicia of reliability necessary to admit
               survey evidence.
               Exhibit 2, a declaration from William Briggs, is based entirely on Braynard’s
               survey results. Briggs also fails to identify any relevant experience or
               qualifications in survey design. Because Briggs relies upon Braynard’s survey
               results, which were not presented with any methodological information, Briggs’s
               analysis also lacks the methodological information necessary for admissibility.
               Exhibit 6, an affidavit from Joseph Oltmann, purports to recreate a conversation
               he purportedly overheard, in which someone he speculates was a Dominion
               employee made representations about the 2020 election. Oltmann layers
               speculation on top of hearsay to propagate a conspiracy theory about election
               manipulation.
               Exhibit 7, a declaration from Harri Hursti, contains a lengthy discussion about
               issues arising out of the primary election in Georgia, but provides no first-hand
               information about and made no connection to any Wisconsin election.
               Exhibit 8, a declaration by Ana Mercedes Díaz Cardozo, expresses opinions about
               the security of electronic voting systems, but she is not a computer scientist or
               information security expert, nor does she claim to possess any other relevant
               qualifications. She also offers numerous observations about years-old elections in
               Venezuela, but makes no coherent connection between activity in Venezuela and
               the 2020 election in Wisconsin.
               Exhibit 9, a declaration from Seth Keshel, is a statistical analysis conducted by a
               “trained data analyst.” But Keshel gives no details about his education, experience,
               or other qualifications, aside from “political involvement requiring a knowledge


                                               16
         Case 2:20-cv-01771-PP Filed 03/31/21 Page 17 of 30 Document 98
                of election trends and voting behavior.” This affidavit contains no methodology
                whatsoever.
                Exhibit 14, the declaration of Ronald Watkins, analyzes the security of electronic
                of electronic voting systems, but identifies only “experience as a network and
                information defense analyst and a network security engineer.” Watkins does not
                describe what that experience is with any degree of detail, nor does he explain how
                that experience qualifies him to testify about the security of electronic voting
                systems. In reality, Watkins operates the online message board 8kun and is a key
                propagator of the QAnon conspiracy theory.18
                Exhibit 17, the declaration of Russell James Ramsland, Jr., contains both statistical
                “analysis” and a technical assessment of electronic voting systems, but Ramsland
                identifies no education, experience, publications or other qualifications in any
                relevant field. The analysis also does not contain any controls; it ignores obvious
                explanations for the phenomena discussed; it uses a “random population of
                Wisconsin votes” as its comparison group, notwithstanding significant and
                meaningful differences between different areas of the state; and it fails to identify
                the sources of any of its data or assumptions about voter turnout.

       F. Most of Plaintiff’s Requests for Relief Were Unprecedented and Impossible to
          Grant.

       The relief Plaintiff’s attorneys requested also evidences bad faith, as it was unprecedented

and without legal basis. Wisconsin’s Supreme Court denied a similar request to invalidate

Wisconsin’s presidential election results, with a majority explaining that “[t]he relief being sought

by the petitioners is the most dramatic invocation of judicial power I have ever seen. Judicial

acquiescence to such entreaties built on so flimsy a foundation would do indelible damage to every

future election.” Wis. Voters All. v. Wis. Elections Comm’n, 2020AP1930-OA at *3 (Wis. Dec. 4,

2020) (Hagedorn, J., concurring, joined by a majority) (filed in this case at Dkt. 55-1). Without

any legal support, Plaintiff asked this Court to unilaterally (and counterfactually) declare that

Donald Trump had won Wisconsin’s presidential election. Plaintiff and his attorneys did not ask

for a new election, or to have the Legislature select electors, like other lawsuits requested. Instead,


18
   See Drew Harwell, To Boost Voter-Fraud Claims, Trump Advocate Sidney Powell Turns to Unusual
Source: The Longtime Operator of QAnon’s Internet Home, The Washington Post, Dec. 1, 2020,
https://www.washingtonpost.com/technology/2020/12/01/powell-cites-qanon-watkins/ (last visited Mar.
30, 2021).


                                                  17
         Case 2:20-cv-01771-PP Filed 03/31/21 Page 18 of 30 Document 98
they went further still and asked this Court to act by fiat, overriding the will of nearly 3.3 million

voters and declaring that the losing candidate had in fact won—an act for which they offered no

legal justification. Moreover, as this Court noted, Plaintiff and his attorneys requested the Court to

enjoin actions that had already occurred and that were “beyond [the Court’s] ability to redress

absent the mythical time machine.” (Dkt. 83 at 33) For example, they requested an order enjoining

Governor Evers from transmitting the certified election results to the Electoral College, which had

already occurred by the time the lawsuit was filed. Likewise, they requested that certain ballots

not be counted, even though the counting of ballots and certification of the statewide results were

both completed before the lawsuit was even filed. Furthermore, this Court concluded that the relief

requested was far outside the constitutional limitations imposed upon it and “outside the limits of

its oath to uphold and [defend] the Constitution.” (Id. at 44)

II.    THE COURT SHOULD SANCTION PLAINTIFF AND HIS ATTORNEYS.

       Any one of these issues, standing alone, could warrant sanctions. Taken as a whole, they

show that Plaintiff and his attorneys significantly abused the judicial process. Governor Evers had

no choice but to respond to their baseless arguments and assault on the democratic process. The

conduct of this litigation was unreasonably vexatious by several measures. It follows that Plaintiff

and his attorneys should face sanctions pursuant to 28 U.S.C. § 1927 and this Court’s inherent

authority.

       A. The Court Should Sanction Plaintiff’s Attorneys under 28 U.S.C. § 1927.

       The totality of the actions taken by Plaintiff’s attorneys, as discussed above, demonstrate

that they vexatiously and unreasonably multiplied the proceedings before the Court. They were

dilatory in filing this action, waiting until almost four weeks after the election to challenge its

validity, and they created needless delay by making procedural errors that necessitated additional

filings. Knorr Brake Corp., 738 F.2d at 226 (“The purpose of section 1927 is to penalize attorneys


                                                 18
         Case 2:20-cv-01771-PP Filed 03/31/21 Page 19 of 30 Document 98
who engage in dilatory conduct”). The gravamen of the complaint Plaintiff’s attorneys filed was

that widespread voter fraud, stemming from alleged violations of state election law and the use of

certain voting machines, so tainted the presidential election that the results were suspect and should

be overturned. But by the time they filed the complaint, the purported evidence they relied upon

regarding Dominion Voting Machines dated back to 2018 and the publicly available results of the

WEC audit clearly demonstrated the lack of systemic voter fraud in the Wisconsin election.

Plaintiff’s attorneys neither acknowledged this nor presented any credible evidence to the contrary.

Rather, they filed a case based entirely upon inadmissible, outlandish, and speculative testimony

that obviously lacked any plausible or factual basis, which they knew or should have known.

Plaintiff’s attorneys should be held accountable under section 1927 for filing and pursuing a

baseless claim. See Fredrick, 587 F. Supp. at 794 (where plaintiffs must have known or should

have known that their legal position was objectively frivolous, they engaged in bad faith litigation

and defendants were entitled to attorney fees under § 1927); Knorr Brake Corp., 738 F.2d at 227

(a court may assess fees against an attorney under § 1927 who intentionally files or prosecutes a

claim that lacks a plausible legal or factual basis).

        By relying upon generally unreliable and inadmissible evidence, Plaintiff’s attorneys

behaved recklessly and showed indifference to the Federal Rules of Evidence. Grochocinski, 719

F.3d at 799 (“Sanctions against counsel under 28 U.S.C. § 1927 are appropriate when counsel

acted recklessly, counsel raised baseless claims despite notice of the frivolous nature of these

claims, or counsel otherwise showed indifference to statutes, rules, or court orders” (internal

quotation marks omitted)). Even more egregiously, they (1) fabricated a quote to make a point,

which they attributed to a judge of this district; (2) cited a case to establish standing, but failed to

note the subsequent procedural history in which the Supreme Court expressly overruled the




                                                  19
         Case 2:20-cv-01771-PP Filed 03/31/21 Page 20 of 30 Document 98
rationale of the case; and (3) recklessly distorted governing law regarding pleadings by relying

upon cases that preceded the sea change augured by Twombly and Iqbal. Without doubt, these

actions constitute unreasonable and vexatious conduct that justify the imposition of sanctions. See

Fred A. Smith Lumber Co., 845 F.2d at 752-54 (sanction assessed where counsel pretended

potentially dispositive authority did not exist, persisted in putting forth claims despite fact that

statute of limitations clearly barred claims, and acted in bad faith in filing a fraud claim in hopes

that future discovery would lead to sufficient facts to support such a claim); Ordower, 826 F.2d at

1575 (counsel sanctioned for total indifference to Federal Rules of Civil Procedure).

       B.      The Court Should Exercise its Inherent Authority to Sanction Plaintiff and
               His Attorneys.

       This is an alternate way to assess the attorneys’ fees and costs Governor Evers incurred in

defending this lawsuit. It also authorizes the Court to levy a fine against Plaintiff and his attorneys

for deterrent purposes. Any sanction issued under the Court’s inherent authority should be levied

jointly and severally against Plaintiff and his attorneys. Where bad-faith litigation conduct cannot

be adequately sanctioned otherwise, “the court may safely rely on its inherent power.” Chambers,

501 U.S. at 50.

       As explained above, Plaintiff and his attorneys brought their claims in bad faith. They filed

a meritless claim without factual support and fabricated a quote to support their position. Compare

McCandless, 697 F.2d at 201 (advancing a meritless claim and omitting a key sentence from a

quotation warrants sanctions); Secrease v. W. & S. Life Ins. Co., 800 F.3d 397, 401 (7th Cir. 2015)

(sanction is appropriate for seeking relief based on information known to be false); Vollmer v.

Selden, 350 F.3d 656, 659 (7th Cir. 2003) (“a judge can sanction a litigant for filing a frivolous

suit or claim regardless of the motives for such filing”). They also delayed the proceedings with a

series of procedural errors and misrepresented the law on threshold issues of standing and pleading



                                                  20
         Case 2:20-cv-01771-PP Filed 03/31/21 Page 21 of 30 Document 98
requirements. Compare Teamsters Local No. 579 v. B & M Transit, Inc., 882 F.2d 274, 280 (7th

Cir. 1989) (deliberately ignoring or misstating case law unfavorable to a party’s position warrants

sanctions); Precision Specialty Metals, Inc. v. U.S., 315 F.3d 1346, 1355 (Fed. Cir. 2003)

(selectively quoting precedent, thus distorting meaning, was sanctionable violation). Such conduct

merits exercise of the Court’s inherent authority to impose sanctions.

       It is especially appropriate that the Court exercise its inherent authority to impose sanctions

in this case where, by acting in haste, Plaintiff and his attorneys precluded Defendants’ opportunity

to move for sanctions under Rule 11. The safe-harbor provision in Rule 11 requires a party to give

its opponent 21 days’ advance notice before filing a motion for sanctions. Here, Plaintiff filed his

claim on December 1, demanded an extremely expedited process, and received a final decision

from this Court on December 9. Defendants could not satisfy Rule 11 within that time frame. In

Methode, because the case was filed and voluntarily dismissed too quickly for the defendant to

comply with Rule 11’s safe-harbor requirement, the Seventh Circuit held it was appropriate for

the district court to exercise its “inherent power to control the proceedings before it” by imposing

sanctions. 371 F.3d at 927-28. Likewise, here, where the conduct of Plaintiff and his attorneys was

egregious, vexatious, and unreasonable, this Court should exercise its inherent authority to impose

sanctions.

       C. Imposing Fees Would Discourage Similar Abuse in the Future of the Judicial
          Process as a Way to Attack Unfavorable Election Results.

       The audacity of this lawsuit—an attack on the bedrock principle that ballots decide

elections, brought without any legal or factual basis almost four weeks after the election—merits

sanctions. This is true not only because Wisconsin taxpayers deserve to be made whole, but also

because deterrence demands making an example of Plaintiff and his attorneys to discourage future

frivolous litigation. Absent a clear deterrent message here, Wisconsin, which perennially has razor-



                                                 21
         Case 2:20-cv-01771-PP Filed 03/31/21 Page 22 of 30 Document 98
thin election results, will likely see similar cases following future elections. Losing candidates,

their allies, and associated attorneys will have nothing to lose by challenging results following

elections, and could even perceive that they have incentives to do so, if there is not a penalty for

bringing litigation like this. Simply put, a message must be sent that this type of behavior cannot

be tolerated in the judicial system, and that attorneys should avoid these types of frivolous attempts

to disenfranchise voters in the future.

       Other courts have reached this conclusion and have imposed sanctions for baseless post-

election litigation. An Arizona state court awarded attorneys’ fees to the Secretary of State because

the Republic Party had filed a groundless lawsuit challenging the outcome of that state’s 2020

presidential election.19 And Judge James Boasberg, on the federal court for the District of D.C.,

referred a lawyer to a disciplinary panel for bringing a meritless suit as a forum for political

grandstanding.20 That suit, like this one, challenged the results of Wisconsin’s 2020 presidential

election. Fee petitions in other post-election challenges are pending in Michigan and Georgia. 21

Awarding fees here would not make this Court an outlier. To the contrary, doing so would put this

Court on record advancing the deterrent function that the Seventh Circuit has recognized as the

purpose of sanctions awarded against counsel. See Textor, 711 F.2d at 1396.




19
    A copy of the order is available here https://www.democracydocket.com/wp-content/uploads
/sites/45/2020/11/m9485207.pdf.
20
  Josh Gerstein, Lawyer Who Brought Election Suit Referred for Possible Discipline, Politico, Feb. 19,
2021, https://www.politico.com/news/2021/02/19/lawyer-election-suit-discipline-470369 (last visited Mar.
30, 2021).
21
  Alison Durkee, Georgia Counties Ask Trump for Nearly $17,000 in Legal Fees as GOP Election Lawyers
Face              Consequences,              Forbes,            Feb.             24,           2021,
https://www.forbes.com/sites/alisondurkee/2021/02/24/geor%20gia-counties-ask-trump-for-nearly-
17000-in-legal-fees-as-gop-election-lawyers-face-consequences/?sh=22cf93003b0c (last visited Mar. 30,
2021)


                                                  22
         Case 2:20-cv-01771-PP Filed 03/31/21 Page 23 of 30 Document 98
III.   GOVERNOR EVERS’S FEE REQUEST IS TIMELY.

       In Overnite Transportation Co. v. Chicago Industrial Tire Co., 697 F.2d 789 (7th Cir.

1983), the Seventh Circuit held that “a party must bring a motion for fees and costs either before

an appeal is perfected or during the pendency of the appeal on the merits.” Id. at 793. But both the

extraordinary circumstances surrounding this case and Overnite’s outlier status—it is in tension

(at minimum) with Supreme Court precedent and no other Circuit has adopted the Seventh

Circuit’s reasoning—militate against its application here.

       First, if ever there were a case to distinguish on its facts, it is this one. The extremely

expedited nature of this case and the fact that it was part of a national, multi-pronged attempt to

overturn the 2020 presidential election made it extremely difficult for Governor Evers or any other

defendants to file a motion for fees prior to the conclusion of the appeal. Plaintiff filed the

complaint on December 1, and by December 9 this Court had granted Defendants’ motion to

dismiss. Plaintiff appealed to both the Seventh Circuit and to the Supreme Court, twice each.

Simultaneously, Governor Evers and the WEC Defendants were defending against an incredibly

similar suit brought by then-President Trump himself. Only after the Seventh Circuit dismissed

Plaintiff’s appeal as moot and the Supreme Court earlier this month denied Plaintiff’s petition for

mandamus was it clear that this case was resolved and Governor Evers’s attorneys had completed

their work. Moreover, from start to finish, Plaintiff’s case was pending for only three months. By

comparison, in Overnite, over eight months elapsed between the filing of the notice of appeal and

the Seventh Circuit’s docketing of its mandate affirming the district court’s dismissal, and the

defendant filed its motion for attorneys’ fees and costs another two months after that. Overnite,

697 F.2d at 792-93. Overnite is inapposite to a situation like this one, where the Plaintiff’s own

actions and demands led to such an expedited schedule. Applying Overnite here would allow

attorneys to engage in unreasonably vexatious conduct, but escape culpability by losing quickly.


                                                23
         Case 2:20-cv-01771-PP Filed 03/31/21 Page 24 of 30 Document 98
         Second, subsequent case law reveals Overnite as an outlier decision abrogated by

subsequent Supreme Court case law. The Supreme Court rejected Overnite’s logic, holding that

fee motions under 42 U.S.C. § 1988 need not comply with time limits established by Rule 59(e)

because doing so was not “necessary or desirable to promote finality, judicial economy, or

fairness.” White v. New Hamp. Dep’t of Emp. Sec., 455 U.S. 445, 452 (1982). Rather, the White

Court explained, attorney fees are “uniquely separable from the cause of action to be proved at

trial.” Id.

         Other Circuits have recognized the same, refusing to adopt Overnite’s approach to section

1927 motions. The Fourth Circuit opined that “[e]ven where, as here, the defendants characterize

the plaintiffs' claims as entirely baseless, the appropriateness of the characterization is unsettled as

long as there is a pending appeal…. There is some reason to think that such uncertainty should be

clarified before counsel and the district judge should be called upon to consider the appropriateness

of a fee award and assess the amount.” Hicks v. S. Md. Health Sys. Agency, 805 F.2d 1165, 1167

(4th Cir. 1986). The Hicks Court went on: “The Supreme Court seems to have held in White that

the district court has jurisdiction to consider and grant a motion for the allowance of fees, though

made several months after the conclusion of all appellate proceedings.” Id. The Third Circuit

compared the Seventh Circuit’s rationale in Overnite with the Fourth Circuit’s in Hicks, ultimately

“agree[ing] with the Court of Appeals for the Fourth Circuit that a Rule 11 motion is ‘uniquely

separable’ and collateral from the decision on the merits” and could be filed even after an appeal

was completed. Mary Ann Pensiero, Inc. v. Lingle, 847 F.2d 90, 98 (3d Cir. 1988); accord In re

Schaefer Salt Recovery, Inc., 542 F.3d 90, 101-03 (3rd Cir. 2008). The Second, Sixth, and Tenth

Circuits have similarly rejected Overnite’s reasoning. See Steinert v. Winn Group, Inc. 440 F.3d

1214, 1223 (10th Cir. 2006); Schlaifer Nance & Co. v. Estate of Warhol, 194 F.3d 323, 333 (2d




                                                  24
              Case 2:20-cv-01771-PP Filed 03/31/21 Page 25 of 30 Document 98
Cir. 1999); In re Ruben, 825 F.2d 977, 982 (6th Cir. 1987). By contrast, no Circuit appears to have

adopted Overnite’s approach.22

        Given that the Overnite decision is out of step with Supreme Court precedent and that, even

on its own terms, it should not apply in the circumstances of this case, there is no doubt that

Governor Evers’s fee request should be considered timely and granted on its own merits. The

request was filed within 30 days of the Supreme Court denying Plaintiff’s appeal, and is still within

four months of this Court issuing a final order. To consider it otherwise would be to overlook an

egregious abuse of the judicial process.

IV.     GOVERNOR EVERS’S FEE REQUEST IS REASONABLE.

        It is appropriate for a Court to award all expenses incurred to defend this suit because it

was filed in bad faith and lacked a plausible factual or legal basis from the start. Goodyear Tire &

Rubber Co. v. Haeger, 137 S.Ct. 1178, 1188 (2017) (“If a plaintiff initiates a case in complete bad

faith, so that every cost of defense is attributable only to sanctioned behavior, the court may” award

the entire amount of legal expenses incurred). In Chambers v. NASCO, Inc., the Supreme Court

affirmed an award of full attorneys’ fees against the defendant “due to the frequency and severity

of [his] abuses of the judicial system and the resulting need to ensure that such abuses were not

repeated.” 501 U.S. at 56. The Supreme Court agreed that the defendant’s actions were “part of

[a] sordid scheme of deliberate misuse of the judicial process.” Id. at 57 (internal quotation marks

and citations omitted). In this case, Plaintiff’s abuses of the judicial system began with the dilatory

filing of this suit and continued through its conclusion, all for the sordid and undemocratic purpose



22
  The Overnite rationale has also been rejected by numerous other courts. See, e.g. In re Veg Liquidation,
Inc., No. 5:13-BK-73597, 2015 WL 13776226, at *4 (Bankr. W.D. Ark. Sept. 15, 2015); Kellar v. Van
Holtum, 605 N.W.2d 696, 700 (Minn. 2000), as amended on denial of reh’g (Feb. 29, 2000), superseded in
part by rule on other grounds, as stated in In re Com’r of Public Safety, 735 N.W.2d 706, 710 (Minn.
2007).


                                                   25
         Case 2:20-cv-01771-PP Filed 03/31/21 Page 26 of 30 Document 98
of asking this Court to unconstitutionally overturn the certified results of a valid election. But for

Plaintiff’s abuse of the judicial process, Defendants would have incurred no legal expenses. It

follows that this Court should assess, at minimum, all attorneys’ fees and costs Governor Evers,

and the taxpayers of Wisconsin, incurred defending against Plaintiff’s meritless suit.

       Governor Evers’s request for $106,780 in attorneys’ fees is reasonable. (See Declaration

of Jeffrey A. Mandell (“Mandell Decl.”), ¶30) It reflects the time expended by his lead counsel

team, necessitated by the filing of Plaintiff’s baseless claim and the extraordinarily expedited

timeline Plaintiff demanded, the complexity of the issues involved, and the high stakes of the

litigation. The hours expended and the hourly rates ascribed are reasonable for this type of case.

Calculation of fees begins with the lodestar calculation, which is “the product of the hours

reasonably expended on the case multiplied by a reasonable hourly rate.” Montanez v. Simon, 755

F.3d 547, 553 (7th Cir. 2014). Governor Evers’s legal team on this case was led by a team of three

lawyers at Stafford Rosenbaum LLP. While a number of other lawyers provided pro bono counsel

to Governor Evers before this Court—including several partners at Susman Godfrey LLP and Paul

Smith at the Campaign Legal Center—the Stafford team led the Governor’s representation in all

post-election litigation. Fees for that team should be taxed against Plaintiff and his lawyers.

       The number of hours the Stafford team devoted to litigating this matter was reasonable.

Plaintiff waited until nearly four full weeks after the election to file his lawsuit, and then he

demanded an expedited schedule to resolve the case in the minimal time available between his

belated filing and the meeting of the Electoral College. The Court accommodated Plaintiff,

allowing three calendar days (including a Saturday and Sunday) for Defendants to file briefs

opposing Plaintiff’s motion for injunctive relief. (Dkt. 29) Within that same tight briefing schedule,

Governor Evers drafted and briefed a successful motion to dismiss on several jurisdictional,




                                                 26
         Case 2:20-cv-01771-PP Filed 03/31/21 Page 27 of 30 Document 98
prudential, and merits grounds. (Dkt. 51, 59) After Plaintiff submitted his opposition to that

motion, Governor Evers submitted a reply brief within less than 24 hours. (Dkt. 73)

       The hours worked in researching and drafting briefs, as well as preparing for and

participating in a conference with the Court, and the merits hearing were all reasonable under the

circumstances. (See Mandell Decl., ¶27; Declaration of Jeff Scott Olson (“Olson Decl.”), ¶¶25-29;

Declaration of Matthew O’Neill (“O’Neill Decl.”), ¶13; Declaration of Tamara Packard (“Packard

Decl.”), ¶¶17-18; Declaration of Stacie Rosenzweig (“Rosenzweig Decl.”), ¶13; Declaration of

Mark Leitner ( “Leitner Decl.”), ¶16) A team of attorneys had to work together to respond to

Plaintiff’s claims and also raise a panoply of arguments for dismissal. (Id. ¶¶6-7, 10) Governor

Evers’s legal team worked in concert, at times in shifts around the clock, to research, draft, and

refine multiple briefs simultaneously. (Id.) That work was necessary to dispatch of this frivolous

lawsuit and protect Wisconsin’s election results. (Id. ¶¶3, 10)

       The variety and complexity of issues addressed by Governor Evers’s briefs also contributed

to the hours consumed. (Id. ¶¶9-10) Plaintiff’s untimely request for unprecedented injunctive relief

required delving into a panoply of constitutional bars to Plaintiff’s suit, such as standing for claims

under the Constitution’s distinct Election Clause and Electors Clause, as well as the Eleventh

Amendment’s preclusive effect. (Dkt. 55 at 22-31; Dkt. 59 at 7-10, 15-17) Governor Evers also

presented arguments asserting laches, mootness, exclusive state remedies, abstention, and failure

to state a claim. (Dkt. 59 at 11-15, 17-29) Each of these arguments required research, analysis, and

development into a clear, cogent, concise brief. (Mandell Decl., ¶7) The complexity of these issues

required a significant time investment from Governor Evers’s attorneys. (Id. ¶¶7, 9) Thus, the total

hours number of hours worked was reasonable. (Id. ¶27)




                                                  27
         Case 2:20-cv-01771-PP Filed 03/31/21 Page 28 of 30 Document 98
       The rates requested by Governor Evers are also reasonable. “A reasonable hourly rate is

based on the local market rate for the attorney’s services.” Montanez, 755 F.3d at 553. That market

rate can be determined by reference to “rates charged by similarly experienced attorneys in the

community.” Id. Submitted with this motion is a declaration by Jeffrey A. Mandell, lead special

counsel for Governor Evers in post-election matters, outlining his qualifications and those of others

who represented Governor Evers in this matter. (Mandell Decl., ¶¶13-23) Mandell routinely

handles complex and constitutional litigation matters. The rates he and other members of the

Stafford team assert here are consistent with the local market for rates in these kinds of cases, as

evidenced by the declarations provided with this brief from several other Wisconsin attorneys who

handle matters of this complexity and importance. (Olson Decl., ¶¶21-24; O’Neill Decl., ¶14;

Packard Decl., ¶16; Rosenzweig Decl., ¶15; Leitner Decl., ¶17) , submitted simultaneously with

this brief) They are also consistent with rates paid over the past several years by the Wisconsin

Legislature to private outside counsel in litigation matters involving governance issues. (Mandell

Decl., ¶29, Ex. B)

       Bearing in mind that one purpose of sanctions is deterrence, Riddle & Assocs., P.C. v.

Kelly, 414 F.3d 832, 835 (7th Cir. 2005), Governor Evers suggests that the fees sought here should

be supplemented with a monetary sanction against Plaintiff and his attorneys. In the Methode

Electronics, Inc., case, the court imposed a fine payable to the court. 371 F.3d at 926. Governor

Evers believes a fine payable to the Court, or alternatively to one or more nonprofit, nonpartisan

organizations focused on protecting voting rights in Wisconsin, would also be appropriate.

V.     PLAINTIFF AND HIS ATTORNEYS SHOULD BE HELD JOINTLY AND
       SEVERALLY LIABLE FOR SANCTIONS.

       If the Court imposes fees against Plaintiff and his attorneys, it should make all of those

against whom they are assessed jointly and severally liable. All fees awarded under 28 U.S.C.



                                                 28
         Case 2:20-cv-01771-PP Filed 03/31/21 Page 29 of 30 Document 98
§ 1927 should be joint and several against all counsel who entered appearances on behalf of

Plaintiff in this case. All fees and any sanctions levied under the Court’s inherent authority should

be joint and several against Plaintiff and his attorneys. The Seventh Circuit held that parties and

multiple counsel can be made jointly and severally liable for attorney fees. See Lightspeed Media

Corp. v. Smith, 761 F.3d 699, 710 (7th Cir. 2014). Because Plaintiff and his attorneys all played a

role in bringing, prosecuting, and perpetrating this bad faith litigation, the Court should find them

all jointly and severally liable for any resulting fees and sanctions.

                                          CONCLUSION

       For the forgoing reasons, this Court should find that Plaintiff and his attorneys filed this

claim in bad faith, thereby abusing the judicial system. The Court should accordingly sanction

Plaintiff and his counsel, on a joint and several basis.



Respectfully submitted this 31st day of March, 2021.

                                               /s/ Jeffrey A. Mandell
                                               Jeffrey A. Mandell
                                               Rachel E. Snyder
                                               Richard A. Manthe
                                               STAFFORD ROSENBAUM LLP
                                               222 W. Washington Ave., Suite 900
                                               Madison, WI 53701-1784
                                               Telephone: 608-256-0226
                                               Email: jmandell@staffordlaw.com
                                               Email: rsnyder@staffordlaw.com
                                               Email: rmanthe@staffordlaw.com

                                               Attorneys for Defendant, Governor Tony Evers




                                                  29
         Case 2:20-cv-01771-PP Filed 03/31/21 Page 30 of 30 Document 98
